Title: To Thomas Jefferson from William Tatham, 17 February 1790
From: Tatham, William
To: Jefferson, Thomas



Dear Sir
Richmond, 17th Feby., 1790.

In hopes an opportunity may offer this week to Monticello, I shall embrace it to solicit Your Patronage and assistance in a business [to] which I have turned my attention till something of greater moment may offer thro’ the channel I consulted you about before you left us.
I have in view two objects, the first a map of the southern division of the United States, including all to the southward of the Pennsylvania Line on a scale of sixteen miles per Inch, which will make a map of Six Feet by Four, to include the Roads, Stages, etc. The second a full history of every County in this State on a plan similar to Doct’r Burns Antiquities of Cumberland and West-moreland. This will compleat a kind of common place book, in which the particulars of each County will be found under its proper Title, so far as respects their Boundaries, the several Acts by which they have been created or sever’d from the Mother County, their Public Roads, Stages, Court Houses, Towns (if any), Inspections, Staple Commodities, Navigations, Canals, Fisheries, Portages, Manufactories, Buildings of a public Nature, Seminaries of Learning, Civil and Military List of the County, natural Curiosities, Subjects of Philosophical Observation, Mines, Quarrys, Caves, etc.
Some of them may possibly come under a general Head, (for I apprehend such will fill the first volume), comprehending the first settlements of Virginia, their Progression from a State of Anarchy thro’ the several grades of Civilization to the present Day. The Civil and Military List of the present and former Ages, estimate of Population, etc. Perhaps the present State of our Shipping and Trade may be added with propriety.
His Excellency Governor Randolph, and the Honourable the Executive have been so obliging as to take this Business under their consideration and countenance, and have granted me the priviledge of selecting whatever I may conceive useful from the Archives of their Department. I have taken a slight view of what is there deposited, but find the appearance of information far short of what  it was in your Administration. Perhaps they may have been destroyed by Arnold but I would flatter myself it will appear they were preservd as your private Property, since I recollect some of them were so. My manuscript of the Holston, Wautauga, Nenoctuckie and Clinch Countries, and the survey you had of the Line 36. 30. run in 1779–80 would now be very usefull.
I believe I have about Twenty Maps of my own, British and American Publications and Manuscripts. I shall be able to collect many more, and have been lucky enough to meet with originals of the St. Lawrence, and accurate Survey of the Potowmack (a Copy of which I have compleated at Gov’r. Randolph’s request for Public use), and actual survey of the Northern Neck, one of James River, and one of Georgia.
I purpose to get a general information thro a circular Letter to the several Members of Assembly, and the Clerks of the several County Courts, and shall rely on the Gentlemen of observation and genius for a correspondence on what principally concerns their respective residence. This will I trust be easily accomplished, if the wish of the Executive is so expressed as to give a colouring of public utility to the design, and it would be my own desire that I shou’d receive all information of that kind thro their office, or one under their inspection which woud at all Times be a due guard on the expediency of publication.
I have suggested to his Excellency a hint towards a public Office similar to one in England, and of which every Person who has travelld and observ’d in Europe will readily see the immense advantage. I mean the Surveyor General of Roads, to which in this extensive Country other duties might be annexd, such as the superintendency of Ferrys, inland Navigations, Bridges, etc. Through this Channel each County Surveyor might with a very few days labour furnish the Government with full information. The Legislature would be enabled to remedy public inconveniences, the conveyances of Commerce and Locomotion wou’d be made more easy and comfortable, distances woud be shorten’d, system and beauty woud be added to the Face of the Country, and an uninformed and emigrating World would see their way clearly to temporal conveniency and happiness. I would readily ergage in this branch without regard to individual emolument. The objection that occurs to His Excellency is the Infancy of the Country. I shoud with due submission suppose that circumstance a strong argument to enforce the immediate establishment, for the removal of obstacles will be in proportion a far less difficulty (if the Roads  were properly classed) than a future and uncertain cutting thro Farms, Houses, and improvements, to regulate Errors which we should conceive ought to have been foreseen by our Ancestors.
Dr. Curry mentions to me that you are in want of a draft of Richmond. I have one of the whole Town nearly compleated, and one of the one hundred acre Lotts including the Lands between Shockoe and West Ham Creeks, ascertaining the first and present proprietors in colours. I intend to add the other side of the River, with a junction by survey of the pass over Mayo’s Bridge, taking cross observations where I find them needful. A copy of this allso I intend for the Council Chamber, and one will be at your service whenever you please.
I will in the mean Time take the liberty of asking a loan of such of your drafts as may forward the several objects. These will be safest deposited in the Council office if you think fit.
I shall allso be much obliged by your advice, or any instruction that may lead to the needfull knowledge and completion of the Task.
I feel at a loss for an estimate of the expense of publishing such a map. You will be able to form some opinion on this head as I have the same person in view who engraved yours in London.
Shoud any better or addittional mode of information occur to you, be so good as note it. Opinions here are various whether you return to Europe; if so and England will be in your rout, I have before hinted that I wish to drop a line by you to different parts of the Kingdom. You will honor me by the acceptance, and be well assured no pains will be spared to make your Time and Accomodations as agreable as possible. I have the honor to be, Dr. Sir, Your much Obliged Obt. H Servt.,

Wm. Tatham

